Mb. Justice Holloway
: I concur in the result reached by Mb. Justice Smith, but again I am forced to acquiesce in a doctrine to which I do not subscribe, solely upon the ground of stare decisis.
Since our Constitution was adopted, thirteen new counties have been created, every one by a special Act of the legislature; property rights to the extent of millions of dollars have been acquired; and to reverse the former decisions of this court and hold at this late day that every such Act is unconstitutional and void would result in such chaos that it ought not to be done under the circumstances presented by this record, and under the conditions which now prevail.
In Holliday v. Sweet Grass County, mentioned above, this court, without any apparent consideration of the question— which does not appear to have been urged' — -and without the citation of any authority or the advancement of any argument, said: ‘ ‘ Creating a new county by a special Act is not forbidden by the state Constitution.” The authority of that decision was recognized in State ex rel. Sackett v. Thomas. I believe that the *414ipse dixit in the Holliday Case is erroneous. That the framers of our Constitution intended that counties should be created, their boundaries changed, and county seats located, changed, and removed only by general laws of uniform operation, is, to my mind, quite plain. To speak of a county without a county seat would be a contradiction of terms. Every county must have a county, seat. (Article XIX, sec. 6, Montana Constitution.) Whenever, then, a county is created, it has a county seat — not a provisional county seat, not a temporary county seat — but a county seat for every purpose. A provisional county seat is the purest creation of the imagination. Our -Constitution speaks only of a county seat, and, if prior to the last election Libby was the county seat of Lincoln county, it was as much a county seat as Helena, Butte, or any other seat of county government; and when it was designated as the county seat in the Act creating Lincoln County, the county seat of that new county was in fact located. The county could not have been created without the location of the county seat at some designated place. And because the Constitution forbids the location of a county seat by a special Act of legislation, it impliedly forbids the creation of p new county by that species of legislation. The twelfth legislative assembly, recognizing this spirit and purpose of our' Constitution, passed a general law for the creation of new counties and another general law for the location of county seats. By creating a phantom, and designating it a “provisional county seat, ’ ’ this court was able to draw a marked distinction between such creation and a county seat; but the creation is a fiction, the distinction unwarranted, and the effect of such decisions is to ignore a plain provision of the Constitution.